Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 24, 2013

                                     No. 04-12-00779-CV

                       Shannon L. JOHNSON and Javier G. Gonzalez,
                                      Appellants

                                              v.

                             WATERS AT ELM CREEK LLC,
                                     Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 354267
                           Honorable Irene Rios, Judge Presiding


                                       ORDER
        Appellee’s motion for extension of time to file a brief is granted. We order appellee’s
brief due May 9, 2013.


                                                   ____________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2013.


                                                   ____________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court